                                                         USDC SDNY
       Case 1:16-cv-01258-GHW Document 170 Filed 04/16/19 Page 1 of 1
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
                                                         DATE FILED: 4/16/2019



                                                          MEMORANDUM ENDORSED




Application granted. The final pretrial conference scheduled for April 17, 2019 is adjourned to April 25,
2019 at 10:00 a.m. The Clerk of Court is directed to terminate the motion pending at Dkt. No. 169.


SO ORDERED.
                                                 _____________________________________
Dated: April 16, 2019                                  GREGORY H. WOODS
New York, New York                                    United States District Judge
